Polsinelli LLP
2049 Century Park East, Suite 2900

Los Angeles, CA 90067

(24N\ KRR-1R2N1

oO re NY Dn A FPF WY NY

Nw NO NO N NO NN N NN N YF —|§ §—& FY KF HF KF KF YE
oOo NY AO WNW BP WO NO FY CO OBO fe NY Wo UU Fe WwW NY KF OS

POLSINELLI LLP
Carmen J. Cole (SBN: 218489)

ccole@polsinelli.com
rica H. Gruver (SBN; 285329)
geruver(polsine li.com
entury Park East, Suite 2900
Los Angeles, CA 90067

Telephone: 310 556-1801
Facsimile: (310) 556-1802

Attorneys for Defendant

CENVEO WORLDWIDE LIMITED

erroneously sued herein as CENVEO CORPORATION
/b/a MADISON GRAHAM COLOR GRAPHICS, INC.)

UNITED STATES DISTRICT COURT FOR THE
CENTRAL DISTRICT OF CALIFORNIA

CHRISTOPHER HERNANDEZ, an CASE NO. 2:19-CV-00013-MRW

individual,

Plaintiff,
STIPULATED PROTECTIVE
V. ORDER

CENVEO CORPORATION, a Delaware | Discovery Document: Referred to
eopaan d/b/a MADISON GRAHAM _s| Magistrate Judge Steve Kim
COLOR GRAPHICS, INC. and DOES 1 iy

Complaint Filed: November 28, 2018

through 20, inclusive,
Trial Date: March 24, 2020
Defendants.

 

 

 

 

 

STIPULATED PROTECTIVE ORDER
71120568.3

 
N

oO mona er F-& WW

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

1. A. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential,
proprietary, or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may
be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
enter the following Stipulated Protective Order. The parties acknowledge that this
Order does not confer blanket protections on all disclosures or responses to
discovery and that the protection it affords from public disclosure and use extends
only to the limited information or items that are entitled to confidential treatment
under the applicable legal principles. The parties further acknowledge, as set forth
in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
file confidential information under seal; Civil Local Rule 79-5 sets forth the
procedures that must be followed and the standards that will be applied when a
party seeks permission from the court to file material under seal.

B. GOOD CAUSE STATEMENT

This action is likely to involve confidential financial and proprietary
information for which special protection from public disclosure and from use for
any purpose other than prosecution of this action is warranted. Such confidential
and proprietary materials and information consist of, among other things, company
financial statements, information regarding confidential business practices, and
customer lists (including information implicating privacy rights of third parties),
information otherwise generally unavailable to the public, and which may be
privileged or otherwise protected from disclosure under state or federal statutes,
court rules, case decisions, or common law. Accordingly, to expedite the flow of
information, to facilitate the prompt resolution of disputes over confidentiality of
discovery materials, to adequately protect information the parties are entitled to
keep confidential, to ensure that the parties are permitted reasonable necessary uses

of such material in preparation for and in the conduct of trial, to address their

2

STIPULATED PROTECTIVE ORDER
71120568.3

 
Oo re NH DD nH FSF WY NY

mo NO HO NH NH NO NV NN NO KY YF KF BF KF YF KF KF lS
co YD KN A BR WHO NOY KF OO ON DBO AH FF WY NY KF O&O

 

 

handling at the end of the litigation, and serve the ends of justice, a protective order
for such information is justified in this matter. It is the intent of the parties that
information will not be designated as confidential for tactical reasons and that
nothing be so designated without a good faith belief that it has been maintained in a
confidential, non-public manner, and there is good cause why it should not be part
of the public record of this case.

2. DEFINITIONS

2.1 Action: this pending federal lawsuit.

2.2 Challenging Party: a Party or Non-Party that challenges the
designation of information or items under this Order.

2.3 “CONFIDENTIAL” Information or Items; information (regardless of
how it is generated, stored or maintained) or tangible things that qualify for
protection under Federal Rule of Civil Procedure 26(c), and as specified in the
Good Cause Statement.

2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
their support staff).

2.5 Designating Party: a Party or Non-Party that designates information or
items that it produces in disclosures or in responses to discovery as
“CONFIDENTIAL.”

2.6 Disclosure or Discovery Material: all items or information, regardless
of the medium or manner in which it is generated, stored, or maintained (including,
among other things, testimony, transcripts, and tangible things), that are produced
or generated in disclosures or responses to discovery in this matter.

2.7. Expert: a person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or its counsel to serve as
an expert witness or as a consultant in this Action.

2.8 House Counsel: attorneys who are employees of a party to this Action.

House Counsel does not include Outside Counsel of Record or any other outside

3

STIPULATED PROTECTIVE ORDER
71120568.3

 
Oo mea ANY HD aA FF WY NY

mb NYO NO NY NY NY NY NV NO FY FTF YF LS KS

 

 

counsel.

2.9 Non-Party: any natural person, partnership, corporation, association,
or other legal entity not named as a Party to this action.

2.10 Outside Counsel of Record: attorneys who are not employees of a
party to this Action but are retained to represent or advise a party to this Action and
have appeared in this Action on behalf of that party or are affiliated with a law firm
which has appeared on behalf of that party, and includes support staff.

2.11 Party: any party to this Action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their
support staffs).

2.12 Producing Party: a Party or Non-Party that produces Disclosure or
Discovery Material in this Action.

2.13 Professional Vendors: persons or entities that provide litigation
support services (e.g., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium)
and their employees and subcontractors.

2.14 Protected Material: any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL.”

2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
from a Producing Party.

3. SCOPE

The protections conferred by this Stipulation and Order cover not only
Protected Material (as defined above), but also (1) any information copied or
extracted from Protected Material; (2) all copies, excerpts, summaries, or
compilations of Protected Material; and (3) any testimony, conversations, or
presentations by Parties or their Counsel that might reveal Protected Material.

Any use of Protected Material at trial shall be governed by the orders of the

trial judge. This Order does not govern the use of Protected Material at trial.

4
STIPULATED PROTECTIVE ORDER
71120568.3

 
Oo eo NY HD vn FP WO NO

wo NO NO NYO NO NH NN NN HN Le YF FF FS FF Fee Ee
Co YD BOAO UAW BR WHY NO KF OO OWN ON Hn ee Ww NY S&S OS

 

 

4. DURATION

Even after final disposition of this litigation, the confidentiality obligations
imposed by this Order shall remain in effect until a Designating Party agrees
otherwise in writing or a court order otherwise directs. Final disposition shall be
deemed to be the later of (1) dismissal of all claims and defenses in this Action,
with or without prejudice; and (2) final judgment herein after the completion and
exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

including the time limits for filing any motions or applications for extension of time
pursuant to applicable law.
5. | DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection.
Each Party or Non-Party that designates information or items for protection under
this Order must take care to limit any such designation to specific material that
qualifies under the appropriate standards. The Designating Party must designate for
protection only those parts of material, documents, items, or oral or written
communications that qualify so that other portions of the material, documents,
items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations
that are shown to be clearly unjustified or that have been made for an improper
purpose (e.g., to unnecessarily encumber the case development process or to
impose unnecessary expenses and burdens on other parties) may expose the
Designating Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must
promptly notify all other Parties that it is withdrawing the inapplicable designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in

this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise

5

STIPULATED PROTECTIVE ORDER
71120568.3

 
oo Oe NI Dn nH Ff WY NY

NO NO HBO HO ND VN NY NY NON YH KY KF KF KF ESE KF EFS lS
oo tN AO MN BR WH HHO F&F Oo Oo BN DO AH He Ww NY KF OS

 

 

stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
under this Order must be clearly so designated before the material is disclosed or
produced.

Designation in conformity with this Order requires:

(a) for information in documentary form (¢.g., paper or electronic
documents, but excluding transcripts of depositions or other pretrial or trial
proceedings), that the Producing Party affix, at a minimum, the legend
“CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) to each page that
contains protected material. If only a portion or portions of the material on a page
qualifies for protection, the Producing Party also must clearly identify the protected
portion(s) (e.g., by making appropriate markings in the margins).

A Party or Non-Party that makes original documents available for inspection
need not designate them for protection until after the inspecting Party has indicated
which documents it would like copied and produced. During the inspection and
before the designation, all of the material made available for inspection shall be
deemed “CONFIDENTIAL.” After the inspecting Party has identified the
documents it wants copied and produced, the Producing Party must determine
which documents, or portions thereof, qualify for protection under this Order. Then,
before producing the specified documents, the Producing Party must affix the
“CONFIDENTIAL legend” to each page that contains Protected Material. If only a
portion or portions of the material on a page qualifies for protection, the Producing
Party also must clearly identify the protected portion(s) (e.g., by making
appropriate markings in the margins).

(b) for testimony in depositions that the Designating Party identify the
Disclosures or Discovery material on the record, before the close of the deposition,
all protected testimony. When it is impractical to identify separately each portion of
testimony that is entitled to protection, and when it appears that substantial portions

of the testimony may qualify for protection, the Party or Non-Party that sponsors,

6

STIPULATED PROTECTIVE ORDER
71120568.3

 
wo A NY DA vA F&F WY YN

wo wo HN HN HN HN DN DN HN me eR
Co YN AO UN KR WHS NYO KF CO OO ONY DO A eke WY NYO | OS

 

 

offers, or gives the testimony may invoke on the record (before the deposition is
concluded) a right to have up to 30 days to identify the specific portions of the
testimony as to which protection is sought. Only those portions of the testimony
that are appropriately designated for protection within the 30 days shall be covered
by the provisions of this Order.

(c) for information produced in some form other than documentary and for
any other tangible items, that the Producing Party affix in a prominent place on the
exterior of the container or containers in which the information is stored the legend
“CONFIDENTIAL.” If only a portion or portions of the information warrants
protection, the Producing Party, to the extent practicable, shall identify the
protected portion(s).

5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent
failure to designate qualified information or items does not, standing alone, waive
the Designating Party’s right to secure protection under this Order for such
material. Upon timely correction of a designation, the Receiving Party must make
reasonable efforts to assure that the material is treated in accordance with the
provisions of this Order.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a
designation of confidentiality at any time that is consistent with the Court’s
Scheduling Order.

6.2 Meet and Confer. The Challenging Party shall initiate the dispute
resolution process under Local Rule 37.1 et seq.

6.3 The burden of persuasion in any such challenge proceeding shall be on
the Designating Party. Frivolous challenges, and those made for an improper
purpose (e.g., to harass or impose unnecessary expenses and burdens on other
parties) may expose the Challenging Party to sanctions. Unless the Designating

Party has waived or withdrawn the confidentiality designation, all parties shall

7

STIPULATED PROTECTIVE ORDER
71120568.3

 
oO mo nN Dn A F&F YW LO

oO NO HO NY NYO ND NY NO NO KH FY Fe Fe KF HF FeO ESO lhe
Co tN NO AW BR WD NDF LULUCCOUmUmUlUCUCCOUCUCOOUNCUNNCUCUCUCUOMlU LULU eOCULDN OL CO

 

 

continue to afford the material in question the level of protection to which it is
entitled under the Producing Party’s designation until the Court rules on the
challenge.

7. ACCESS TO AND USE OF PROTECTED MATERIAL

7.1. Basic Principles. A Receiving Party may use Protected Material that is
disclosed or produced by another Party or by a Non-Party in connection with this
Action only for prosecuting, defending, or attempting to settle this Action. Such
Protected Material may be disclosed only to the categories of persons and under the
conditions described in this Order. When the Action has been terminated, a
Receiving Party must comply with the provisions of Section 13 below (FINAL
DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons
authorized under this Order.

7.2 Disclosure _of “CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the court or permitted in writing by the Designating Party, a
Receiving Party may disclose any information or item designated
“CONFIDENTIAL” only to:

(a) the Receiving Party’s Outside Counsel of Record in this Action, as well
as employees of said Outside Counsel of Record to whom it is reasonably necessary
to disclose the information for this Action;

(b) the officers, directors, and employees (including House Counsel) of the
Receiving Party to whom disclosure is reasonably necessary for this Action;

(c) Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this Action and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the court and its personnel;

(e) court reporters and their staff,

8

STIPULATED PROTECTIVE ORDER
71120568.3

 
Oo reo nNY Hn Hn FF WY NY

bo tO i) nN tO tro tO to we) _ _ — — — — —_ _— —
oOo YD KO WH BR WO NYO KH CO OHO Be NY DH AH FSF WY NY = Oo

 

 

(f) professional jury or trial consultants, mock jurors, and Professional
Vendors to whom disclosure is reasonably necessary for this Action and who have
signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information;

(h) during their depositions, witnesses, and attorneys for witnesses, in the
Action to whom disclosure is reasonably necessary and provided (1) the deposing
party requests that the witness sign the form attached as Exhibit A hereto; and (2)
they will not be permitted to keep any confidential information unless they sign
“Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
agreed by the Designating Party or ordered by the court. Pages of transcribed
deposition testimony or exhibits to depositions that reveal Protected Material may
be separately bound by the court reporter and may not be disclosed to anyone
except as permitted under this Stipulated Protective Order; and

(i) any mediator or settlement officer, and their supporting personnel,
mutually agreed upon by any of the parties engaged in settlement discussions.

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED

IN OTHER LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation
that compels disclosure of any information or items designated in this Action as
“CONFIDENTIAL,” that Party must:

(a) promptly notify in writing the Designating Party. Such notification shall
include a copy of the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena
or order is subject to this Protective Order. Such notification shall include a copy of
this Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued

9

STIPULATED PROTECTIVE ORDER
71120568.3

 
-& Wo WN

Do ee ON DN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

by the Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with
the subpoena or court order shall not produce any information designated in this
action as “CONFIDENTIAL” before a determination by the court from which the
subpoena or order issued, unless the Party has obtained the Designating Party’s
permission. The Designating Party shall bear the burden and expense of seeking
protection in that court of its confidential material — and nothing in these provisions
should be construed as authorizing or encouraging a Receiving Party in this Action
to disobey a lawful directive from another court.

9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

PRODUCED IN THIS LITIGATION

(a) The terms of this Order are applicable to information produced by a Non-
Party in this Action and designated as “CONFIDENTIAL.” Such information
produced by Non-Parties in connection with this litigation is protected by the
remedies and relief provided by this Order. Nothing in these provisions should be
construed as prohibiting a Non-Party from seeking additional protections.

(b) In the event that a Party is required, by a valid discovery request, to
produce a Non-Party’s confidential information in its possession, and the Party is
subject to an agreement with the Non-Party not to produce the Non-Party’s
confidential information, then the Party shall:

(1) promptly notify in writing the Requesting Party and the Non-Party that
some or all of the information requested is subject to a confidentiality agreement
with a Non-Party;

(2) promptly provide the Non-Party with a copy of the Stipulated Protective
Order in this Action, the relevant discovery request(s), and a reasonably specific
description of the information requested; and

(3) make the information requested available for inspection by the Non-

Party, if requested.

10

STIPULATED PROTECTIVE ORDER
71120568.3

 
oO wa nn un & WO NY +

wb NO NO HB NH NN N NN NO | Ff KF FF FY FCF KF KF Eh hl ES
oo YN BO UN BR WHO HO KF OO wOoeNH Done FP YH NY KF O&O

 

 

(c) If the Non-Party fails to seek a protective order from this court within 14
days of receiving the notice and accompanying information, the Receiving Party
may produce the Non-Party’s confidential information responsive to the discovery
request. If the Non-Party timely seeks a protective order, the Receiving Party shall
not produce any information in its possession or control that is subject to the
confidentiality agreement with the Non-Party before a determination by the court.
Absent a court order to the contrary, the Non-Party shall bear the burden and
expense of seeking protection in this court of its Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this
Stipulated Protective Order, the Receiving Party must immediately (a) notify in
writing the Designating Party of the unauthorized disclosures, (b) use its best
efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
person or persons to whom unauthorized disclosures were made of all the terms of
this Order, and (d) request such person or persons to execute the “Acknowledgment
and Agreement to Be Bound” that is attached hereto as Exhibit A.

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

PROTECTED _ MATERIAL

When a Producing Party gives notice to Receiving Parties that certain
inadvertently produced material is subject to a claim of privilege or other
protection, the obligations of the Receiving Parties are those set forth in Federal
Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
whatever procedure may be established in an e-discovery order that provides for
production without prior privilege review. Pursuant to Federal Rule of Evidence
5(02(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
of a communication or information covered by the attorney-client privilege or work

product protection, the parties may incorporate their agreement in the stipulated

1]

STIPULATED PROTECTIVE ORDER
71120568.3

 
Oo wa NY Dn nH FS WY NO

NO wo bv NO NYO NO NO NO NO FP YF KF FY KF KF FFE
Co NN AN Bh WHO NYO KF ODO OHO moO N BO HN Fe WD NY KF OC

 

 

protective order submitted to the court.
12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any
person to seek its modification by the Court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this
Protective Order no Party waives any right it otherwise would have to object to
disclosing or producing any information or item on any ground not addressed in
this Stipulated Protective Order. Similarly, no Party waives any right to object on
any ground to use in evidence of any of the material covered by this Protective
Order.

12.3 Filing Protected Material. A Party that seeks to file under seal any
Protected Material must comply with Civil Local Rule 79-5. Protected Material
may only be filed under seal pursuant to a court order authorizing the sealing of the
specific Protected Material at issue. If a Receiving Party’s request to file Protected
Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then
the Receiving Party may file the information in the public record unless otherwise
instructed by the court.

13. FINAL DISPOSITION

After the final disposition of this Action, as defined in Section 4, within 60
days of a written request by the Designating Party, each Receiving Party must
return all Protected Material to the Producing Party or destroy such material. As
used in this subdivision, “all Protected Material” includes all copies, abstracts,
compilations, summaries, and any other format reproducing or capturing any of the
Protected Material. Whether the Protected Material is returned or destroyed, the
Receiving Party must submit a written certification to the Producing Party (and, if
not the same person or entity, to the Designating Party) by the 60 day deadline that
(1) identifies (by category, where appropriate) all the Protected Material that was

returned or destroyed and (2) affirms that the Receiving Party has not retained any

12

STIPULATED PROTECTIVE ORDER
71120568.3

 
oO wan Do UU FSF Ye YP

wo bw NO NH NO NHN NN NN N & F| FF Ff YF F- KF EF hh Sh hc eS
eo YN AO AN BW NN KF OO OWN DO rH Fe YW NY FF O&O

 

 

copies, abstracts, compilations, summaries or any other format reproducing or
capturing any of the Protected Material. Notwithstanding this provision, Counsel
are entitled to retain an archival copy of all pleadings, motion papers, trial,
deposition, and hearing transcripts, legal memoranda, correspondence, deposition
and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials contain Protected Material. Any such archival
copies that contain or constitute Protected Material remain subject to this Protective
Order as set forth in Section 4 (DURATION).

14. Any violation of this Order may be punished by any and all appropriate
measures including, without limitation, contempt proceedings and/or monetary

sanctions.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

Dated: December _24 , 2019 LEVIN & NALBANDYAN, LLP

/s/ Tanganica J. Turner
By A. Jacob Nalbandyan
Tanganica J. Turner

Attorneys for Plaintiff
CHRISTOPHER HERNANDEZ

Dated: December 4, 2019 POLSINELLI LLP

/s/ Erica Herczeg
By Carmen J. Cole
Erica H. Gruver

Attorneys for Defendant

CENVEO WORLDWIDE

LIMITED (erroneously sued herein
as CENVEO CORPORATION d/b/a
MADISON GRAHAM COLOR
GRAPHICS, INC.)

13

STIPULATED PROTECTIVE ORDER
71120568.3

 
oOo Oo NY Dn OH FF WD NY

wo BH HO NH NH YN VN DV HNO wy Rew rR eR Rl
Co tN TO UN KR WY NY KY DOD Oo BoB ND BDO eH FSF WD NY KF CO

 

 

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

DATED: December 27, 2019 a

Honorable Steve Kim
United States Magistrate Judge

14

STIPULATED PROTECTIVE ORDER
71120568.3

 
wo ony Dn HA Ff WY NY

wo po NH NO NY NY N NN NO YH FY FP FP KF YF FF YF
ont KN UN BR DW NYO KF ODO ONY DH AH FF YW NY KF CO

 

 

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

IF [print or type full name], of
{print or type full address], declare under penalty of

 

perjury that I have read in its entirety and understand the Stipulated Protective
Order that was issued by the United States District Court for the Central District of
California in the case of Christopher Hernandez v. Cenveo Corporation, a
Delaware Corporation d/b/a Madison Color Graphics, Inc. et al., USDC Case No.
2:19-CV-00013-MRW. I agree to comply with and to be bound by all the terms of
this Stipulated Protective Order and I understand and acknowledge that failure to so
comply could expose me to sanctions and punishment in the nature of contempt. I
solemnly promise that I will not disclose in any manner any information or item
that is subject to this Stipulated Protective Order to any person or entity except in
strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for
the Central District of California for the purpose of enforcing the terms of this
Stipulated Protective Order, even if such enforcement proceedings occur after
termination of this action. I hereby appoint [print
or type full name] of [print or type
full address and telephone number] as my California agent for service of process in
connection with this action or any proceedings related to enforcement of this
Stipulated Protective Order.

Date:

 

City and State where sworn and signed:

 

Printed name:

 

Signature:

 

15

STIPULATED PROTECTIVE ORDER
71120568.3

 
